Case: 1:20-cv-04699 Document #: 126-2 Filed: 03/01/21 Page 1 of 3 PageID #:2248




                  EXHIBIT 2
 Case: 1:20-cv-04699 Document #: 126-2 Filed: 03/01/21 Page 2 of 3 PageID #:2249


From:            Scott Drury
To:              Elizabeth Fegan; Katrina Carroll; erhow@birdmarella.com
Cc:              Michael Kanovitz
Subject:         RE: TikTok
Date:            Sunday, September 27, 2020 4:54:13 PM
Attachments:     image001.png
                 56. TikTok"s Resp to Objector Mark S"s Mot to Enforce Prelim Inj.pdf


Beth:

Thank you for the quick response. To the extent you have not seen TikTok’s most recent filing, I am
attaching it here. The purpose of the call is to open a dialogue regarding the respective matters, and
the call need not be lengthy. If there is any time between Tuesday and Friday that works, let me
know. If not, let me know what works for you.

--Scott


From: Elizabeth Fegan <beth@feganscott.com>
Sent: Sunday, September 27, 2020 4:26 PM
To: Scott Drury <drury@loevy.com>; Katrina Carroll <kcarroll@carlsonlynch.com>;
erhow@birdmarella.com
Cc: Michael Kanovitz <mike@loevy.com>
Subject: RE: TikTok


Hi Scott,

This is a tough week for a call. We are familiar with the complaint, settlement,
and briefs in the other case - if there is something we should be aware of
outside those documents, please feel free to forward our way.

Sincerely,
Beth

Elizabeth A. Fegan | Fegan Scott LLC | 312.741.1019




From: Scott Drury <drury@loevy.com>
Sent: Sunday, September 27, 2020 3:06 PM
To: Katrina Carroll <kcarroll@carlsonlynch.com>; erhow@birdmarella.com; Elizabeth Fegan
<beth@feganscott.com>
Cc: Michael Kanovitz <mike@loevy.com>
Subject: TikTok
 Case: 1:20-cv-04699 Document #: 126-2 Filed: 03/01/21 Page 3 of 3 PageID #:2250


Counsel:

Congratulations on your appointment as lead counsel in the TikTok MDL (“MDL”). For those of you
who do not know me, I am counsel for the Objector Mark S. in the matter T.K. v. ByteDance
Technology Company, Ltd., 1:19-cv-7915 (N.D. Ill.) (Blakey, J.) (“T.K.”). Given the overlapping nature
of T.K. and the MDL – e.g., overlapping facts/issues, classes and settlements – I believe it would be
helpful to schedule a conference call to discuss the two matters. Please let me know your availability
on September 29, 2020 at 2:30 pm (CDT). Dial-in information is set forth below. If you are
unavailable at that time, please let me know alternatives dates/times. I look forward to speaking
with you.

DIAL-IN
605-472-5232
Access Code: 333851

--Scott

_______________________
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
drury@loevy.com
